

EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT ("Agreement") is made and entered into as of the 2nd
day of May, 2011 (the “Employment Date”) by and between Signature Exploration
and Production Corp., a Delaware corporation (hereinafter called the "Company"),
and Alan Gaines (hereinafter called the "Executive").
 
Recitals
 
A.           The Board of Directors of the Company (the "Board") desires to
assure the Company of the Executive's continued employment in an executive
capacity and to compensate him therefore.
 
B.           The Board has determined that this Agreement will reinforce and
encourage the Executive's continued attention and dedication to the Company.
 
C.           The Executive is willing to make his services available to the
Company on the terms and conditions hereinafter set forth.
 
Agreement
 
NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties agree as follows:
 
1.           Employment.
 
1.1           Employment and Term. The Corporation hereby agrees to employ the
Executive as its Chief Executive Officer.  In this capacity the Executive agrees
to provide services to the Corporation for an initial term commencing on the
Employment Date and ending one year thereafter (the “Termination Date") (or such
later date as may be agreed to by the parties within 120 days prior to the
Termination Date).  In the event the Company completes either a Qualified
Acquisition or a Qualified Equity Raise (each as hereinafter defined) during the
initial term hereof, then the term of this Agreement shall be extended to three
years.


1.2           Duties of Executive.  The Executive shall serve as the Chief
Executive Officer of the Company and shall perform all services as may be
reasonably assigned to him by the Board as Chief Executive Officer, and shall
exercise such power and authority as may from time to time be delegated to him
by the Board.  The Executive shall devote the majority of his working time and
attention to the business and affairs of the Company (excluding any vacation and
sick leave to which the Executive is entitled), render such services to the best
of his ability, and use his reasonable best efforts to promote the interests of
the Company. It shall not be a violation of this Agreement for the Executive to
engage in other business, civic, educational and personal activities, so long as
such activities do not materially interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. Also, the Executive may not engage in activities  of a direct
competitor of the Company.

 
1

--------------------------------------------------------------------------------

 
 
2.           Compensation.
 
2.1           Restricted Stock Grant.
 
(a)           As compensation for entering into this Agreement, the Company
hereby grants and issues to the Executive 12,013,413 shares of the common stock,
$0.0001 par value per share, of the Company (the “Subject Shares”) that is
currently traded on the Over The Counter Bulletin Board under the symbol
SXLP.  It is agreed that the Subject Shares total 12.5% of the issued and
outstanding shares of the Company on a fully diluted basis, assuming the
conversion of all outstanding securities and/or rights.  The Subject Shares
shall also include any additional shares of common stock, other capital stock or
any other security or securities issued with respect to the original Subject
Shares or in exchange therefor, or in connection with any stock dividend, stock
split, reverse split, recapitalization or similar corporate event involving the
original Subject Shares.
 
(b)           The Subject Shares shall be represented by a certificate or
certificates (the “Certificates”).  The Certificates shall not be initially
delivered to the Executive but shall be held by the Company until the Company
completes either a Qualified Acquisition or a Qualified Equity Raise, at which
point they shall immediately be delivered to the Executive.  A “Qualified
Acquisition” shall mean one or more acquisitions of stock or assets by the
Company or a Subsidiary totaling $10 million or more.  A “Qualified Equity
Raise” shall mean the sale by the Company or a Subsidiary of capital stock which
results in gross proceeds to the Company or a Subsidiary of $10 million or
more.  “Subsidiary" shall mean any corporation or other entity in which the
Company has a direct or indirect ownership interest of 50% or more of the total
combined voting power of the then outstanding securities or interests of such
corporation or other entity entitled to vote generally in the election of
directors or in which the Company has the right to receive 50% or more of the
distribution of profits or 50% or more of the assets on liquidation or
dissolution.  In the event a Qualified Acquisition or a Qualified Equity Raise
has not taken place within one year of the Employment Date, the Subject Shares
shall be cancelled and all provisions of this Agreement relating to the Subject
Shares shall be null and void.  Notwithstanding the foregoing, in the event the
Company enters into definitive documentation with respect to either a Qualified
Acquisition or a Qualified Equity Raise within one year following the Employment
date but does not complete it until after one year from the Employment date, the
Executive shall remain entitled to receive the Subject Shares and, promptly upon
the closing of the Qualified Acquisition or Qualified Equity Raise, the Company
shall promptly deliver to the Executive, all Certificates evidencing the Subject
Shares.
 
(c)           In the event that within one year following the Employment Date
the Company completes a Qualified Equity Raise, the Company shall issue to the
Executive warrants (the “Warrants”), which Warrants shall be exercisable for
such number of shares of the Company’s common stock as is necessary in order for
the sum of the Subject Shares and the shares underlying the Warrant to be equal
to twelve and one half percent (12.5%) of the Company’s outstanding shares of
common stock on a fully-diluted basis, taking into consideration all securities
issued in the Qualified Equity Raise.  Any Warrants issued hereunder shall be
for a term of five (5) years and shall provide for an exercise price equal to
the price per share of common stock or common stock equivalent sold in the
Qualified Equity Raise.  Notwithstanding the foregoing, in the event the Company
enters into definitive documentation or commences a Qualified Equity Raise
within one year following the Employment date but does not complete it until
after one year from the Employment date, the Executive shall remain entitled to
receive the Warrants and, promptly upon the closing of the Qualified Equity
Raise, the Company shall promptly deliver to the Executive, the Warrants.

 
2

--------------------------------------------------------------------------------

 
 
(d)           During any time the Certificates are held by the Company, the
Subject Shares may not be encumbered, pledged, or transferred by the Executive.
Any Certificate representing shares in excess of 12.5% of the total issued and
outstanding common shares of the Company on the date of this Agreement  shall be
deposited into a voting trust (the “Trust”) and the shares deposited  shall be
voted pursuant to the terms and conditions of the Trust.  The Trust shall be
governed by a trust agreement in the form attached to this Agreement as Exhibit
A.  Otherwise, the Executive shall have the same rights with respect to the
Subject Shares as other holders of common stock including the right to receive
cash dividends, if any, as may be declared on the Subject Shares from time to
time, and the rights available to all holders of shares of common stock of the
Company upon any merger, consolidation, reorganization, liquidation or
dissolution, stock split-up, stock dividend or recapitalization undertaken by
the Company; provided, however, that all of such rights shall be subject to the
terms, provisions, conditions and restrictions set forth in this Agreement.


(e)  The stock certificate shall bear the following legends, along with such
other legends that the Board shall deem necessary and appropriate or which are
otherwise required or indicated pursuant to any applicable stockholders
agreement:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR UNDER THE SECURITIES
LAWS OF ANY STATE, AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF
EXCEPT WHILE A REGISTRATION UNDER THE 1933 ACT AND SUCH OTHER APPLICABLE LAWS
(AS APPLICABLE) IS IN EFFECT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
SAID ACT AND LAWS AS CONFIRMED TO THE ISSUER BY AN OPINION IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER) OF COUNSEL (SATISFACTORY TO THE ISSUER).


THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A CERTAIN
RESTRICTED STOCK AGREEMENT DATED AS OF MAY __, 2011 AND MAY NOT BE SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT IN ACCORDANCE WITH THE
TERMS OF SAID AGREEMENT.


(f)   Executive may, within thirty (30) days of this agreement date, make an
election to be taxed at the Effective Date, as the time of the grant to him of
the Subject Shares, pursuant to Section 83(b) of the Internal Revenue Code of
1986, as amended (the "83(b) election").
    
2.2          Cash Compensation.  Upon the completion of either a Qualified
Acquisition or a Qualified Equity Raise, Executive’s cash compensation for the
new three (3) year term will be determined by the Board of Directors or
Compensation committee of the Company, acting in good faith.


3.           Vacation
 
3.1          The Executive shall be entitled to paid vacation in accordance with
the practices of the Company as in effect at any time hereafter with respect to
other key executives of the Company; provided, however, in no event shall
Executive be entitled to fewer than six weeks paid vacation per year.

 
3

--------------------------------------------------------------------------------

 
 
4.           Termination.
 
4.1           Termination for Cause.  Notwithstanding anything contained to the
contrary in this Agreement, this Agreement may be terminated by the Company for
Cause.  As used in this Agreement, "Cause" shall only mean (i) an act or acts of
personal dishonesty taken by the Executive and intended to result in substantial
personal enrichment of the Executive at the expense of the Company, (ii) subject
to the following sentences, repeated violation by the Executive of the
Executive's material obligations under this Agreement which are demonstrably
willful and deliberate on the Executive’s part and which are not remedied in a
reasonable period of time after receipt of written notice from the Company, or
(iii) the conviction of the Executive for any criminal act which is a
felony.  Upon any determination by the Company's Board of Directors that Cause
exists under clause (ii) of the preceding sentence, the Company shall cause a
special meeting of the Board to be called and held at a time mutually convenient
to the Board and Executive, but in no event later than ten (10) business days
after Executive's receipt of the notice contemplated by clause (ii).  Executive
shall have the right to appear before such special meeting of the Board with
legal counsel of his choosing to refute any determination of Cause specified in
such notice, and any termination of Executive's employment by reason of such
Cause determination shall not be effective until Executive is afforded such
opportunity to appear.  Any termination for Cause pursuant to clause (i) or
(iii) of the first sentence of this Section 4.1 shall be made in writing to
Executive, which notice shall set forth in detail all acts or omissions upon
which the Company is relying for such termination.  Upon any termination
pursuant to this Section 4.1, the Executive shall be entitled to be paid his
cash salary to the date of termination and the right to the fulfillment of the
terms and conditions of section 2.1 herein if there is a Qualified Acquisition
or Qualified Equity Raise within one year of the Employment Date in which the
Executive played a material role.  Otherwise, the Company shall have no further
liability hereunder (other than for reimbursement for reasonable business
expenses incurred prior to the date of termination).
 
4.2           Disability.  Notwithstanding anything contained in this Agreement
to the contrary, the Company, by written notice to the Executive, shall at all
times have the right to terminate this Agreement, and the Executive's employment
hereunder, if the Executive shall, as the result of mental or physical
incapacity, illness or disability, fail to perform his duties and
responsibilities provided for herein for a period of more than sixty (60)
consecutive days in any 12-month period.  Upon any termination pursuant to this
Section 4.2, the Executive shall be entitled to be paid his salary to the date
of termination and the Company shall have no further liability hereunder (other
than for reimbursement for reasonable business expenses incurred prior to the
date of termination).
 
4.3           Death.  In the event of the death of the Executive during the term
of his employment hereunder, the Company shall pay to the estate of the deceased
Executive an amount equal to the sum of any unpaid amounts of his cash salary to
the date of his death, plus three months of cash salary for the six months
following the date of death.  Thereafter the Company shall have no further
liability hereunder (other than for reimbursement for reasonable business
expenses incurred prior to the date of the Executive's death).
 
4.4           Termination Without Cause.  At any time the Company shall have the
right to terminate Executive's employment hereunder by written notice to
Executive.  In the event of such termination occurs during the year following
the Employment Date, the Company shall deliver to the Executive half of the
shares from Section 2.1 if terminated within the first six months and  prorate
shares  based on the number of months of employment thereafter.  The Subject
Shares will be issued free and clear of all restrictions, other than those
imposed by state and/or Federal securities laws. The Company shall be deemed to
have terminated the Executive's employment pursuant to this Section 4.4 if such
employment is terminated (i) by the Company without Cause, or (ii) by the
Executive voluntarily for "Good Reason."  For purposes of this Agreement, "Good
Reason" means

 
4

--------------------------------------------------------------------------------

 
 
(a)           the assignment to the Executive of any duties inconsistent in any
respect with the Executive's position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 1.2 of this Agreement, or any other action by the Company which
results in a diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated,  insubstantial and inadvertent action
not taken in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Executive;
 
(b)           any failure by the Company to comply with any of the provisions of
Section 2, Section 3, or Section 7 of this Agreement,  other than an isolated,
insubstantial and inadvertent failure not occurring in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Executive;
 
(c)           any purported termination by the Company of the Executive's
employment otherwise than as expressly permitted by this Agreement;
 
(d)           any failure by the Company to comply with and satisfy Section
10(c) of this Agreement;
 
(e)           any termination by the Executive for any reason during the
three-month period following the Effective Date of any "Change in Control"; or
 
(f)           any requirement that the Executive be forced to relocate his
residence from the State of California.
 
For purposes of this Section 4.4, any good faith determination of "Good Reason"
made by the Executive shall be conclusive.
 
5.           Change in Control.  For purposes of this Agreement, a “Change in
Control” shall mean:
 
(a)           The acquisition (other than by or from the Company), at any time
after the date hereof, by any person, entity or "group", within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
"Exchange Act"), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 30% or more of either the then
outstanding shares of common stock or the combined voting power of the Company's
then outstanding voting securities entitled to vote generally in the election of
directors; or
 
(b)           All or any of the individuals who, as of the date hereof,
constitute the Board (as of the date hereof the "Incumbent Board") cease for any
reason to constitute at least a majority of the Board, provided that any person
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company's shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board (other than an
election or nomination of an individual whose initial assumption of office is in
connection with an actual or  threatened election contest relating to the
election of the directors of the Company, as such terms are used in Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) shall be, for purposes of
this Agreement, considered as though such person were a member of the Incumbent
Board; or

 
5

--------------------------------------------------------------------------------

 
 
(c)           Approval by the stockholders of the Company of (A) a
reorganization, merger or consolidation with respect to which persons who were
the shareholders of the Company immediately prior to such reorganization, merger
or consolidation do not, immediately thereafter, own more than 50% of the
combined voting power entitled to vote generally in the election of directors of
the reorganized, merged or consolidated company's then outstanding voting
securities, (B) a liquidation or dissolution of the Company, or (C) the sale of
all or substantially all of the assets of the Company, unless the approved
reorganization, merger, consolidation, liquidation, dissolution or sale is
subsequently abandoned.
 
(d)           The approval by the Board of the sale, distribution and/or other
transfer or action (and/or series of sales, distributions and/or other transfers
or actions from time to time or over a period of time), that results in the
Company's ownership of less than 50% of the Company's current assets.
 
6.           Restrictive Covenants.
 
6.1           Nondisclosure.  During his employment and for twelve (12) months
thereafter, Executive shall not divulge, communicate, use to the detriment of
the Company or for the benefit of any other person or persons, or misuse in any
way, any Confidential Information (as hereinafter defined) pertaining to the
business of the Company.  Any Confidential Information or data now or hereafter
acquired by the Executive with respect to the business of the Company shall be
deemed a valuable, special and unique asset of the Company that is received by
the Executive in confidence and as a fiduciary, and Executive shall remain a
fiduciary to the Company with respect to all of such information.  For purposes
of this Agreement, "Confidential Information" means all material information
about the Company's business disclosed to the Executive or known by the
Executive as a consequence of or through his employment by the Company
(including information conceived, originated, discovered or developed by the
Executive) after the date hereof, and not generally known.
 
6.2           Nonsolicitation of Employees.  While employed by the Company and
for a period of six (6) months thereafter, Executive shall not directly or
indirectly, for himself or for any other person, firm, corporation, partnership,
association or other entity, attempt to employ or enter into any contractual
arrangement with any employee or former employee of the Company, unless such
employee or former employee has not been employed by the Company for a period in
excess of six months.
 
6.3           Injunction.  It is recognized and hereby acknowledged by the
parties hereto that a breach by the Executive of any of the covenants contained
in Section 6.1, 6.2 or 6.3 of this Agreement will cause irreparable harm and
damage to the Company, the monetary amount of which may be virtually impossible
to ascertain.  As a result, the Executive recognizes and hereby acknowledges
that the Company shall be entitled to an injunction from any court of competent
jurisdiction enjoining and restraining any violation of any or all of the
covenants contained in this Section 6 by the Executive or any of his affiliates,
associates, partners or agents, either directly or indirectly, and that such
right to injunction shall be cumulative and in addition to whatever other
remedies the Company may possess.

 
6

--------------------------------------------------------------------------------

 
 
7.           Election of Executive as Director.  Contemporaneously herewith, the
Board is appointing Executive to be a member of the Board.  Upon the Company’s
completion of a Qualified Acquisition or a Qualified Equity Raise the Executive
will be named Chairman of the Board.
 
8.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware.
 
9.           Notices:  Any notice required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been given when
delivered by hand or when deposited in the United States mail, by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
 
   If to the Company:
Signature Exploration and Production Corp.
3200 Southwest Freeway, Suite 3300
Houston, TX 77027
 
   If to the Executive:
Alan Gaines
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
   with a copy to:
Gary Henrie, Attorney at Law
3518 N. 1450 W.
Pleasant Grove, Utah  84062



or to such other addresses as either party hereto may from time to time give
notice of to the other in the aforesaid manner.
 
10.          Successors.
 
(a)           This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution.  This Agreement
shall inure to the benefit of and be enforceable by the Executive's legal
representatives.
 
(b)           This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.
 
(c)           The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, "Company" shall mean the Company as
hereinbefore defined and any successor to its business and/or assets which
assumes and agrees to perform this Agreement by operation of law or otherwise.

 
7

--------------------------------------------------------------------------------

 

11.           Severability.  The invalidity of any one or more of the words,
phrases, sentences, clauses or sections contained in this Agreement shall not
affect the enforceability of the remaining portions of this Agreement or any
part thereof, all of which are inserted conditionally on their being valid in
law, and, in the event that any one or more of the words, phrases, sentences,
clauses or sections contained in this Agreement shall be declared invalid, this
Agreement shall be construed as if such invalid word or words, phrase or
phrases, sentence or sentences, clause or clauses, or section or sections had
not been inserted.  If such invalidity is caused by length of time or size of
area, or both, the otherwise invalid provision will be considered to be reduced
to a period or area which would cure such invalidity.
 
12.           Waivers.  The waiver by either party hereto of a breach or
violation of any term or provision of this Agreement shall not operate nor be
construed as a waiver of any subsequent breach or violation.
 
13.           Damages.  Nothing contained herein shall be construed to prevent
the Company or the Executive from seeking and recovering from the other damages
sustained by either or both of them as a result of its or his breach of any term
or provision of this Agreement.
 
14.           No Third Party Beneficiary.  Nothing expressed or implied in this
Agreement is intended, or shall be construed, to confer upon or give any person
(other than the parties hereto and, in the case of Executive, his heirs,
personal representative(s) and/or legal representative) any rights or remedies
under or by reason of this Agreement.
 
15.           Full Settlement.  The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others.  In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement.  The Company
agrees to pay, to the full extent permitted by law, all legal fees and expenses
which the Executive may reasonably incur as a result of any contest (regardless
of the outcome thereof) by the Company or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by the
Executive about the amount of any payment pursuant to Section 16 of this
Agreement), plus in each case interest at the applicable Federal rate provided
for in Section 7872(f)(2) of the Code.
 
16.           Certain Reduction of Payments by the Company.
 
(a)           Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by the Company to
or for the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a
"Payment"), would be nondeductible by the Company for Federal income tax
purposes because of Section 280G of the Code, then the aggregate present value
of amounts payable or distributable to or for the benefit of the Executive
pursuant to this Agreement (such payments or  distributions pursuant to this
Agreement are hereinafter referred to as "Agreement Payments") shall be reduced
to the Reduced Amount.  The "Reduced Amount" shall be an amount expressed in
present value which maximizes the aggregate present value of Agreement Payments
without causing any Payment to be nondeductible by the Company because of
Section 280G of the Code.  Anything to the contrary notwithstanding, if the
Reduced Amount is zero and it is determined further that any Payment which is
not an Agreement Payment would nevertheless be nondeductible by the Company for
Federal income tax purposes because of Section 280G of the Code, then the
aggregate present value of Payments which are not Agreement Payments shall also
be reduced (but not below zero) to an amount expressed in present value which
maximizes the aggregate present value of Payments without causing any Payment to
be nondeductible by the Company because of Section 280G of the Code.  For
purposes of this Section 16, present value shall be determined in accordance
with Section 280G(d)(4) of the Code.  Any amount which is not paid in the
taxable year in which it was originally scheduled to be paid as a result of the
postponement thereof pursuant hereto shall be payable in the next succeeding
taxable year in which such payment will not result in the disallowance of a
deduction pursuant to either Section 162(m) or 280G of the Code; provided,
however, that all postponed payments shall be placed in a Rabbi trust or similar
vehicle for the benefit of the Executive in such a way that the amounts so
transferred are not taxable to such person or deductible by the Company until
payment from such vehicle to the Executive is made.  In the event a payment has
been made to the Executive, but then disallowed as a deduction by the Internal
Revenue Service and return of the payment is required into the trust, said
payment to the Executive shall be treated as a loan and said payment to the
trust shall be treated as repayment of said loan.  The Company shall not pledge,
hypothecate or otherwise encumber any amounts held in the trust or other similar
vehicle for the benefit of the Executive hereunder.

 
8

--------------------------------------------------------------------------------

 
 
(b)           All determinations required to be made under this Section 16 shall
be made by the Reno, Nevada office of Mark Bailey and Company, LLC or, at the
Executive's option, any other nationally or regionally recognized firm of
independent public accountants selected by the Executive and approved by the
Company, which approval shall not be unreasonably withheld or delayed (the
"Accounting Firm"), which shall provide (i) detailed supporting calculations
both to the Company and the Executive within twenty (20) business days of the
termination of Executive’s employment or such earlier time as is requested by
the Company, and (ii) an opinion to the Executive that he has substantial
authority not to report any excise tax on his Federal income tax return with
respect to any Payments.  Any such determination by the Accounting Firm shall be
binding upon the Company and the Executive.  The Executive shall determine which
and how much of the Payments shall be eliminated or reduced consistent with the
requirements of this Section 16, provided that, if the Executive does not make
such determination within ten business days of the receipt of the calculations
made by the Accounting Firm, the Company shall elect which and how much of the
Payments shall be eliminated or reduced consistent with the requirements of this
Section 16 and shall notify the Executive promptly of such election.  Within
five business days thereafter, the Company shall pay to or distribute to or for
the benefit of the Executive such amounts as are then due to the Executive under
this Agreement.  All fees and expenses of the Accounting Firm incurred in
connection with the determinations contemplated by this Section 16 shall be
borne by the Company.
 
(c)           As a result of the uncertainty in the application of Section 280G
of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Payments will have been made by the Company which
should not have been made ("Overpayment") or that additional Payments which will
not have been made by the Company could have been made ("Underpayment"), in each
case, consistent with the calculations required to be made hereunder.  In the
event that the Accounting Firm, based upon the assertion of a deficiency by the
Internal Revenue Service against the Executive which the Accounting Firm
believes has a high probability of success, determines that an Overpayment has
been made, any such Overpayment paid or distributed by the Company to or for the
benefit of the Executive shall be treated for all purposes as a loan ab initio
to the Executive which the Executive shall repay to the Company together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code; provided, however, that no such loan shall be deemed to have been made
and no amount shall be payable by the Employee to the Company if and to the
extent such deemed loan and payment would not either reduce the amount on which
the Executive is subject to tax under Section 1 and Section 4999 of the Code or
generate a refund of such taxes.  In the event that the Accounting Firm, based
upon controlling precedent or other substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code.

 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.


COMPANY:
 
Signature Exploration and Production Corp.
 
By:
 
 
EXECUTIVE:
 
 

 
 
10

--------------------------------------------------------------------------------

 
 
VOTING TRUST AGREEMENT
FOR THE GAINES/DAVID VOTING TRUST


This Voting Trust Agreement (the “Agreement”), dated to be effective as of the
2nd day of May, 2011, by and among Steven Weldon ("Trustee"), Alan Gaines and
Amiel David (jointly the “Shareholders”) and Signature Exploration and
Production Corp., a Delaware corporation (the "Company").  The name of the trust
created hereby shall be the Gaines/David Voting Trust.


Recitals


 
A.
Each of the Shareholders and the Company have entered into employment agreements
whereby the Shareholders will be employed by the Company.



 
B.
Pursuant to the terms and conditions of the employment agreements, it is agreed
that each of the Shareholders will be issued commons shares of the Company
totaling 12.5% of the issued and outstanding shares of the Company on a fully
diluted basis, assuming the conversion of all outstanding securities and/or
rights (the “Subject Shares”).



 
C.
It is further agreed pursuant to the terms and conditions of the employment
agreements that certificates representing the Subject Shares will be held by the
Company for a certain period of time and under certain conditions and while the
certificates are so held, any of the Subject Shares of each Shareholder that are
in excess of 12.5% of the issued and outstanding common shares of the Company on
the date of the employment agreements (the “Trust Shares”) shall be deposited
into a voting trust (the “Trust”).

 
NOW,  THEREFORE, in consideration of the terms and conditions herein contained,
each of the parties, intending to be legally bound hereby, agree as follows:


Agreement


 
1.
Recitals.  The recitals set forth above are hereby incorporated into this
section number 1 as though fully set herein and thereby made a part of the
agreement portion of this document.



 
2.
Creation of Voting Trust.  Upon the creation of the certificates representing
the Trust Shares, the Trust Shares shall be deposited with the
Trustee.  Certificates representing the Trust Shares shall be in the name of
Steven Weldon as trustee for the Gaines/David Voting Trust.  All voting
securities of the Company belonging to the Shareholders associated with the
Trust Shares, including, but not limited to, stock dividends, stock splits, and
other recapitalizations, shall likewise be held in trust with the Trustee.  Such
voting securities of Company received with respect to, and in addition, to the
Trust Shares originally transferred to Trustee are hereafter also referred to
collectively as the "Trust Shares."


 
11

--------------------------------------------------------------------------------

 
 
 
3.
Trust Certificates.  In exchange for the Trust Shares, Trustee shall issue to
the Shareholders trust certificates, in the form attached hereto as Appendix
1.  All distributions received with respect to the Trust Shares that are not in
the form of voting securities of Company, including, but not limited to, cash
dividends, cash distributions and non-voting securities, shall be promptly
transferred by Trustee to the Shareholders.  Trustee hereby accepts his
appointment as voting trustee hereunder.



 
4.
Power and  Authority  of  Trustee.  Trustee shall possess and be entitled to
exercise all of the voting  rights and voting  powers of an absolute owner of
the Trust Shares including, but not limited to, the power to vote (i) for
election or removal of directors, (ii) for amendments to Company's Certificate
of Incorporation or By-laws, and (iii) to merge, consolidate, liquidate or
dissolve the Company or sell all or substantially all of the assets of Company.



 
5.
Term.  The Trust shall terminate at such time as the Company is no longer
entitled to hold certificates representing the Subject Shares pursuant to the
employment agreements of the Shareholders.  Upon termination of this Agreement,
the Trustee shall deliver certificates for the Trust Shares then held by the
Trustee to the Shareholders as applicable.



 
6.
Trustee's Duties and Immunities.  In voting the Trust Shares or in doing any act
with respect to the control or management of Company or its affairs, either in
person or by proxy, Trustee shall act without malfeasance.  The Shareholders
hereby waive any conflict of interest that Trustee may personally have so long
as Trustee has acted without malfeasance.  Trustee shall not be liable for any
error of judgment or mistake of law or other mistake, and shall not be
responsible for any act or omission with respect to his duties and
responsibilities as voting trustee, or for any losses that may result therefrom,
unless such losses can be proven by clear and convincing evidence to be the
result of willful misconduct rising to the level of malfeasance under Delaware
General Corporation Law, Section 218.



 
7.
Trustee's Indemnity.  Trustee shall be entitled to be indemnified by the Company
against all costs, charges, expenses and other liabilities properly incurred by
Trustee in the exercise of any power conferred upon him by these presents.



 
8.
Appointment of Substitute Trustee.  In the event Trustee is unable for any
reason to vote the Trust Shares, Trustee shall  appoint a substitute Trustee
(and give notice to the Shareholders of such appointment), and any person so
appointed shall thereupon be vested with all the duties, powers and authority of
a Trustee hereunder as if originally named herein for the sole purpose of
casting a particular vote at the direction of Trustee.  In circumstances such as
the death or disability of the Trustee resulting in the inability of the Trustee
to appoint a substitute Trustee, a new Trustee shall be elected by the
shareholders of the Company.


 
12

--------------------------------------------------------------------------------

 
 
 
9.
General.  This Agreement contains the entire understanding and agreement of the
parties with respect to the subject matter contained herein.  No amendment or
supplement to this Agreement or waiver hereof shall be binding unless reduced to
writing and signed by all of the parties hereto.  This Agreement shall inure to
the benefit of and be legally binding upon the parties hereto and the heirs,
executors, administrators, successors, assigns, and transferees of them and each
of them.  This Agreement shall be construed and enforced in accordance with the
laws of the State of Delaware.  This Agreement may be executed in one or more
counterparts, each of which so executed shall be deemed to be an original and
such counterparts shall, together, constitute and be one and the same
document.  Nothing in this Agreement shall be deemed to amend the employment
agreements of the Shareholders with the Company and any inconsistency between
any provision of this Agreement and one or more provisions of an employment
agreement shall be construed in favor of the employment agreement.



IN WITNESS  WHEREOF,  the parties hereto have executed this Agreement the day
and year first above written.


SIGNATURE EXPLORATION AND PRODUCTION CORP.


 
By:
 
SHAREHOLDERS
 
 
Alan Gaines, Shareholder
 
 
Amiel David, Shareholder
 
TRUSTEE
 
 
Steven Weldon, Trustee


 
13

--------------------------------------------------------------------------------

 
 
Appendix 1


VOTING TRUST CERTIFICATE


SIGNATURE EXPLORATION AND PRODUCTION CORP.
(A Corporation in the State of Delaware)



No.__________
_________ Common Shares

 
VOTING TRUST CERTIFICATE FOR SHARES OF COMMON STOCK


This is to certify that _____________________________, (hereinafter called the
"Holder") has deposited under the Voting Trust Agreement hereinafter mentioned a
certificate for __________ shares of Common Stock of Signature Exploration and
Production Corp. (hereinafter called the "Corporation"), a corporation of the
State of Delaware, and until the termination of the said Voting Trust Agreement
is entitled to receive non-stock payments equal to the amount of dividends, if
any, received by the Trustee upon the shares of stock represented by this
certificate. This certificate shall likewise represent any and all shares of
stock which, upon any increase or reclassification of the class of stock of the
Corporation, shares of which are at the time deposited under said Voting Trust
Agreement, shall be issued in lieu of, or in respect of, the shares of stock so
originally deposited, which stock shall have been  received by the Trustee on
account of his ownership as Trustee of the stock theretofore held by him under
the said Voting Trust Agreement and represented by this certificate.


Upon the termination of the Voting Trust Agreement, the Holder, shall be
entitled to receive a certificate or certificates for the number of shares of
stock of such class represented by this Voting Trust Certificate.  Until the
actual delivery to the Holder hereof of the stock certificate or certificates
represented or called for hereby, the Trustee shall possess, and shall be
entitled to exercise, all rights and powers of absolute owners and holders of
record of said stock deposited hereunder, including the right to vote for every
purpose and to consent to or waive any corporate act of the corporation of any
kind; it being expressly  stipulated that no voting right, or right to give
consents or waivers in respect of such stock, passes to the holder hereof by or
under this certificate or by or under any agreement, express or implied.


This certificate is issued under and pursuant to, and the rights of the Holder
are subject to and limited by, the terms and conditions of a Voting Trust
Agreement, dated the 2nd day of May, 2011


 
14

--------------------------------------------------------------------------------

 

In the event of the dissolution or total or partial liquidation of the
Corporation the money and other property received by the Trustee in respect of
the stock represented by this certificate shall be paid or delivered to the
holder of record hereof, but only upon surrender of this certificate in case of
dissolution or the presentation of this certificate for the notation thereon of
the distribution in case of a partial liquidation.


Nothing in this certificate shall be deemed to amend the Voting Trust Agreement
or the Holder’s employment agreement with the Corporation and any inconsistency
between any provision of this certificate and one or more provisions of an
employment agreement or the Voting Trust Agreement as applicable shall be
construed in favor of the employment agreement or the Voting Trust Agreement.


IN WITNESS WHEREOF, the Trustee has signed this certificate this 2nd day of May,
2011.


 
Steven Weldon, Trustee


 
15

--------------------------------------------------------------------------------

 